Citation Nr: 0420851	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  99-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for service-connected 
diabetes mellitus with diabetic retinopathy, currently rated 
60 percent disabling.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1964 to 
November 1965.  

Service connection was granted for diabetes mellitus in 
August 1966.  A 20 percent disability rating was assigned.  
In a May 1997 rating decision, a 60 percent  disability 
rating was assigned.  In addition, service connection was 
granted for hypertension on a secondary basis and a 10 
percent rating was assigned for that disability. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied an increased rating for 
diabetes mellitus with diabetic retinopathy.  

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge in Washington, D.C. in June 2002.  
However, he failed to report for the hearing without 
explanation and has not since requested another hearing.  His 
hearing request is deemed to have been withdrawn.  See 38 
C.F.R. §§ 20.702(d) (2003).  
In June 2004, the veteran's accredited representative 
submitted the case to the Board to decide on the record. 


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires daily 
administration of insulin, a restricted diet, and regulation 
of activities; he does not have episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider; he does not have progressive loss of weight and 
strength; and he has only one compensable complication, 
diabetic retinopathy.  

2.  The evidence does not show that the veteran's diabetes is 
so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
diabetes mellitus with diabetic retinopathy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).  

2.  Application of the extraschedular provisions is not 
warranted in this case. 38 C.F.R. § 3.321(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for his 
service-connected diabetes mellitus with diabetic 
retinopathy, which is currently evaluated as 60 percent 
disabling.  

In the interest of clarity, the Board will initially address 
some preliminary matters.  The issue involving an increased 
disability rating will then be addressed.  Although all of 
the evidence in the claims file may not be specifically cited 
in the Board's decision, the Board has reviewed and 
considered all of the evidence in the claims file in reaching 
its conclusions.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
the standard of review, the duty to notify, and the duty to 
assist.  The Board will now address these concepts within the 
context of the circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  In  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his increased rating claim, 
including the rating criteria, in the December 1998 Statement 
of the Case (SOC) and the February 2002 Supplemental 
Statement of the Case (SSOC).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the February 2002 SSOC.  This document specifically 
advised the veteran of the provisions relating to the VCAA, 
to include advising him that he could provide medical 
evidence showing that his diabetes mellitus with diabetic 
retinopathy had increased in severity.  The SSOC also 
outlined the responsibilities between the parties in 
obtaining evidence.  He was informed that VA would obtain his 
service medical records, VA records, and other pertinent 
federal records.  VA would also make reasonable efforts to 
obtain any identified private medical evidence, if the 
appropriate release was received.  However, it was ultimately 
his responsibility to submit any private records.  The RO 
noted that the veteran submitted private medical reports and 
had not identified any other specific medical records.  

Additionally, in a January 1999 letter, he was specifically 
asked to provide the names, addresses, and approximate dates 
of treatment for all VA and non-VA health care providers who 
had treated him for his service-connected diabetes mellitus 
with diabetic retinopathy.  He was informed as well that he 
could provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  
In February 1999, the veteran through his representative 
submitted additional medical records.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of this claim 
(by rating decision in October 1998).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The Board notes, however, 
that providing VCAA notice prior to the enactment of the VCAA 
in November 2000 is manifestly an impossibility.  
Significantly, the claim was readjudicated in the February 
2002 SSOC, which concluded that compliance with the VCAA had 
been accomplished.  The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  In June 2004, the 
veteran's representative indicated that the claim was being 
submitted for decision by the Board on the record.  
Therefore, the Board finds that there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim for an 
increased rating for the diabetes mellitus with diabetic 
retinopathy.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records and 
reports of a VA examination, which will be described below.  
The veteran and his representative have not identified any 
outstanding evidence, and have been accorded appropriate 
opportunity to present evidence and argument in support of 
this claim.  See 38 C.F.R. § 3.103 (2003). 

In sum, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue currently on appeal.  

Pertinent Law and Regulations

Service connection is in effect for diabetes mellitus with 
diabetic retinopathy, evaluated as 60 percent disabling.  The 
veteran seeks a higher disability rating.  

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  The relevant diagnostic codes will be 
discussed below.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to the cervical-
dorsal spine and left shoulder disabilities, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

Rating criteria

As noted above, the veteran is currently assigned a 60 
percent evaluation for diabetes mellitus with diabetic 
retinopathy under Diagnostic Code 7913.  Under this 
diagnostic code, a 60 percent evaluation is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A total evaluation of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

Compensable complications of diabetes should be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913, including Note 1 (2003).  

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2003).  Ratings are determined by the intersection of the 
horizontal row appropriate for one eye and the vertical 
column appropriate to the other eye from Table V.  38 C.F.R. 
§§ 4.83a, 4.84a, Table V (2003).  Corrected visual acuity of 
20/40 (6/12) in one eye warrants a noncompensable evaluation 
when corrected visual acuity in the other eye is also 20/40 
(6/12).  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2003).  

A 10 percent evaluation is warranted for unilateral or 
bilateral localized scars, atrophy, or irregularities of the 
retina that are centrally located with irregular, duplicated, 
enlarged, or diminished image.  38 C.F.R. § 4.84a, Diagnostic 
Code 6011 (2003).  

For impairment of field vision, a 10 percent evaluation is 
warranted for unilateral concentric contraction of the visual 
field to 30 degrees, but not to 15 degrees, or for unilateral 
loss of either the nasal or temporal half of the visual 
field.  38 C.F.R. §§ 4.76a, Table III, 4.84a, Diagnostic Code 
6080 (2003).  

Factual background

The veteran filed a claim for service connection for diabetes 
mellitus in April 1966.  In an August 1966 rating decision, 
the claim was granted; he was awarded a 20 percent evaluation 
for diabetes mellitus effective November 5, 1965.  

A September 1996 private medical record showed that the 
veteran's uncorrected visual acuity was 20/40 in both eyes.  
The assessment was rule out retinal ischemia.  

In October 1996, the veteran filed a claim for an increased 
rating.  Upon VA diabetes mellitus examination in January 
1997, the veteran reported a 32-year history of insulin 
dependent diabetes mellitus.  He had a history of 
hypertension for the past two years.  He used insulin in the 
mornings and the evenings.  He monitored his blood sugar once 
or twice a day.  It usually ranged between 70-120.  Clinical 
evaluation revealed this his blood pressure was 145/80.  The 
diagnosis was insulin dependent diabetes mellitus with 
questionable retinal involvement.  The examiner noted that 
the diabetes mellitus seemed to be under good control.  

Upon VA eye examination in January 1997, the veteran gave a 
history of being diagnosed with diabetic retinopathy in both 
eyes.  He complained of problems with his reading vision.  
Clinical evaluation revealed that his uncorrected visual 
acuity in the right eye was 20/25 for far distance and 20/75 
in the left eye.  His visual field was full to confrontation.  
The diagnosis was pre-proliferative diabetic retinopathy of 
both eyes with no significant visual acuity impairment.  The 
examiner concluded that the diabetic retinopathy was 
secondary to the veteran's diabetes mellitus, hypertension, 
and arteriosclerosis.  

A May 1997 rating decision granted an increased 60 percent 
evaluation for diabetes mellitus effective October 28, 1996; 
and granted service connection for hypertension secondary to 
the service-connected diabetes mellitus and assigned a 
10 percent evaluation, effective October 28, 1996.  

In July 1998, the veteran filed a claim for an increased 
rating for his service-connected diabetes mellitus.  He 
reported that he had recently undergone treatment for 
retinopathy secondary to the diabetes mellitus.  

In a March 1998 letter, R.M.L., M.D. (Dr. L.), an 
ophthalmologist, related that the veteran reported gradually 
decreased vision.  His visual acuities were 20/50 and 20/30 
for the right and left eyes, respectively.  The tonpen 
pressures were 9 and 18.  The anterior segments were within 
normal limits.  There was no rubeosis and no afferent 
papillary defect.  There was 1+ nuclear sclerosis in each 
eye.  The vitreous was quiet in both eyes.  The posterior 
examination of the right eye showed a pink disc with a cup-
to-disc ratio of .1.  There was clinically significant 
macular edema and microaneurysms.  There was 
neovascularization of the disc and a question of 
neovascularization superiorly.  There were scattered 
hemorrhages in the periphery.  The posterior examination of 
the left eye showed a pink disc with a cup-to-disc ratio of 
.1.  There was neovascularization of the disc.  There were 
micoaneurysms and clinically significant macular edema.  
There were scattered hemorrhages in the periphery.  A 
fluorescein angiogram was performed and was consistent with 
leakage in both eyes from the clinically significant macular 
edema.  Dr. L. concluded that the veteran had clinically 
significant macular edema in both eyes.  The right eye had 
received laser treatment and the left eye was planned for 
laser treatment.  He also noted that the veteran had high-
risk proliferative diabetic retinopathy in both eyes, and 
panretinal photocoagulation was planned.  

Private treatment records dated from March 1998 to November 
1998 indicated that the veteran underwent laser treatment for 
the diabetic retinopathy in both eyes.  

Upon VA examination in September 1998, the veteran gave a 
history of insulin dependent diabetes mellitus and 
hypertension.  His complications related to the diabetes 
included significant retinopathy for which he has had to 
undergo laser treatment for hemorrhages in both retinas since 
March 1998.  As a result, his vision had improved markedly.  
He did not suffer from peripheral neuropathy or renal 
problems, and his sugars were well-controlled without any 
hospital admissions.  Physical examination revealed that the 
veteran's blood pressure was 145/80 and his heart rate was 
80.  He was described as well-developed and well-nourished.  
He was six feet tall and weighed 192 pounds.  Examination of 
the eyes showed erythematous conjunctivae.  Heart sounds were 
regular in rate and rhythm.  There was no murmur.  The 
extremities did not exhibit any clubbing, cyanosis, edema, or 
rash.  His feet had good sensation.  Visual acuity was 20/20 
in the right eye and 20/30 in the left eye uncorrected.  He 
wore glasses for reading only.  The relevant diagnoses were 
controlled hypertension; controlled insulin dependent 
diabetes mellitus; and diabetic retinopathy, status post 
bilateral laser treatments.  

The veteran's claim of entitlement to a disability rating in 
excess of 60 percent was denied in an October 1998 RO rating 
decision.  This appeal followed.

It appears that nothing has been heard directly from the 
veteran since early in 1999.  As noted above, the RO issued a 
SSOC in February 2002; the reason for the three year delay in 
doing so is obscure, although the intervening enactment of 
the VCAA appears to have been a factor.  As was noted in the 
Introduction, the veteran failed to report for a personal 
hearing at the Board in June 2002.  In June 2004, his 
representative asked that this case be decided on the record.

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  After a review of the evidence pertaining 
to the veteran's service-connected diabetes mellitus with 
diabetic retinopathy, the Board has determined that the most 
appropriate diagnostic code is 7913, which specifically 
addresses diabetes mellitus and which is the diagnostic code 
he is currently evaluated under.  

Schedular rating

As has been discussed elsewhere in this decision, the veteran 
has not been heard from for a number of years, and there is 
of record no medical evidence since 1998.  There is, however, 
no indication that the veteran's diabetes has worsened in the 
intervening period.  The veteran has had ample opportunity to 
inform the RO and the Board if there is additional evidence 
or information available; he has not done so.  The Board will 
therefore evaluate the service-connected disability based 
upon the evidence now of record.  

Based on a review of the clinical evidence, it is the 
judgment of the Board that the current 60 percent rating is 
appropriate.  The criteria for the assignment of a 100 
percent rating for diabetes have been set forth above.  
Although the veteran requires more than one daily injection 
of insulin and he is on a restricted diet, there is no 
evidence that he has episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider.  Upon VA 
diabetes mellitus examination in January 1997, it was noted 
that the disease was well-controlled.  Upon VA examination in 
September 1998, it was reported that the disease was well-
controlled and he did not have any hospital admissions.  
There is no indication that the veteran has been experiencing 
progressive weight loss and strength.  Upon VA examination in 
September 1998, he was observed to be well-nourished and 
well-developed, and he weighed 192 pounds.  

The Board must now determine whether, based on the record, 
the diabetic retinopathy warrants a separate compensable 
rating.  The medical evidence has consistently shown that the 
veteran's diabetic retinopathy is not productive of any field 
of vision loss and that his corrected visual is better than 
20/40 bilaterally.  Both eyes were treated with a laser with 
satisfactory results, it was not shown that any localized 
scars, atrophy, or irregularities of the retina have resulted 
in irregular, duplicated, enlarged, or diminished image.  
Hence, the requirements for a compensable evaluation for the 
veteran's diabetic retinopathy have not been met.  See 
38 C.F.R. § 4.84a, Diagnostic Codes 6011, 6079, 6080.  Based 
on this evidence, the diabetic retinopathy is considered part 
of the diabetic process under Diagnostic Code 7913 in 
accordance with Note 1.  

The Board observes that this juncture that the veteran's 
hypertension has been determined to be secondary to his 
diabetes and a 10 percent rating has been assigned therefor.  
Thus, the only other complication from diabetes mellitus, 
hypertension, has been evaluated separately and may not be 
considered in evaluating the disease under Diagnostic Code 
7913.  The medical evidence indicates that the veteran does 
not suffer from peripheral neuropathy or renal problems.  The 
Board finds that only one separately compensable complication 
is insufficient upon which to grant a total rating, in light 
of the absence of the other criteria required by the rating 
schedule.  Accordingly, the veteran's diabetes mellitus with 
diabetic retinopathy does not meet or approximate the 
criteria for a rating in excess of 60 percent under 
Diagnostic Code 7913.  



Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the December 1998 Statement of the Case, the RO 
specifically declined to refer this case to appropriate 
officials for extraschedular consideration.  The Board will 
accordingly address the possibility of the assignment of an 
extraschedular rating.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2003).

In this case, the Board has not identified an exceptional or 
unusual disability picture, and the veteran and his 
representative have not suggested that such exists.  The 
veteran has not been hospitalized for his diabetes.  Nor is 
there evidence of marked interference with employment.  The 
September 1998 VA examination noted that he was working a 
director of nursing at a correctional facility.  The Board 
has no reason to doubt that the veteran's service-connected 
diabetes may interfere with his employability.  However, this 
is reflected in the current 60 percent evaluations assigned. 
As the Board noted above, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1. 
See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  Thus, while in no way 
diminishing the impact that the disability have on the 
veteran's life, the Board finds nothing in the record which 
may be termed exceptional or unusual so as to warrant 
extraschedular consideration by appropriate VA officials.
 
Conclusion

In summary, given the above clinical findings and medical 
conclusions, the Board has determined that there is no basis 
for the assignment of a rating in excess of the currently 
assigned 60 percent.  The objective medical evidence which 
has been discussed above clearly does not show the episodes 
or ketoacidosis or hypoglycemic reactions with multiple 
hospitalizations or weekly visits to a diabetic care 
provider; progressive weight and strength loss; or multiple 
complications that would be compensable if separately 
evaluated to support the assignment of a 100 percent rating.  
The veteran has not presented or pointed to any evidence to 
the contrary.   

A preponderance of the evidence is therefore against the 
veteran's claim of entitlement to a disability rating in 
excess of the currently assigned 60 percent for his service-
connected diabetes mellitus with diabetic retinopathy.  The 
benefit sought on appeal is accordingly denied. 


ORDER

An increased rating for diabetes mellitus with diabetic 
retinopathy is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



